Exhibit 10.2

Exhibit C

Allocation Schedule – Applicable Transferred Property Percentages

 

     Facility
ID   

Facility Name

  

Base Rent

Commencing

July 19, 2006

  

Percentage of

Master Lease

Commencing

July 19, 2006

1    111    Rolling Hills Health Care Center    $ 330,644.00    0.5920455% 2   
136    LaSalle Healthcare Center      64,052.00    0.1146904% 3    168   
Lakewood Healthcare Center      972,070.00    1.7405721% 4    216    Hillcrest
Rehab Care Center      436,262.00    0.7811634% 5    222    Nampa Care Center   
  403,119.00    0.7218181% 6    223    Weiser Rehab & Care Center     
639,342.00    1.1447950% 7    278    Oakview Nursing & Rehab Center     
338,161.00    0.6055054% 8    282    Maple Manor Healthcare Center     
662,965.00    1.1870939% 9    289    San Luis Medical & Rehab Center     
1,016,552.00    1.8202208% 10    294    Windsor Estates Health & Rehab Center   
  522,303.00    0.9352269% 11    320    Magnolia Gardens Care Center     
196,927.00    0.3526142% 12    407    Parkwood Health Care Center     
391,583.00    0.7011619% 13    420    Maywood Acres Healthcare Center     
66,566.00    0.1191920% 14    508    Crawford Skilled Nursing & Rehab Center   
  816,907.00    1.4627398% 15    513    Hallmark Nursing & Rehab Center     
1,127,319.00    2.0185583% 16    532    Hillcrest Nursing Center     
1,059,409.00    1.8969598% 17    534    Country Gardens Skilled. Nursing & Rehab
     782,791.00    1.4016523% 18    545    Eastside Rehab & Living Center     
209,459.00    0.3750537% 19    549    Kennebunk Nursing Center      706,077.00
   1.2642895% 20    578    West Lafayette Rehab & Nursing Center      77,687.00
   0.1391050% 21    584    Franklin Skilled Nursing & Rehab Center     
672,063.00    1.2033846% 22    592    Greenbriar Terrace Healthcare     
2,289,545.00    4.0996205% 23    634    Cambridge Health & Rehab Center     
1,365,657.00    2.4453223% 24    641    Torrey Pines Care Center      434,869.00
   0.7786691% 25    690    Wasatch Valley Rehabilitation      613,250.00   
1.0980751% 26    706    Guardian Care of Henderson      635,186.00    1.1373533%
27    711    Kinston Rehab and Healthcare Center      655,418.00    1.1735804%
28    726    Guardian Care of Elizabeth City      962,599.00    1.7236135% 29   
743    Desert Life Rehab & Care Center      1,164,212.00    2.0846183% 30    744
   Cherry Hills Health Care Center      463,961.00    0.8307607% 31    766   
Colonial Manor Medical & Rehab Center      1,584,841.00    2.8377895% 32    780
   Columbus Health & Rehab Center      364,947.00    0.6534679% 33    804   
Rehab & Health Center of Birmingham      137,134.00    0.2455498% 34    822   
Primacy Healthcare & Rehab Center      2,197,074.00    3.9340435% 35    826   
Harbour Point Med. & Rehab Center      1,784,253.00    3.1948532% 36    842   
Bay Pointe Medical & Rehab Center      283,945.00    0.5084271%



--------------------------------------------------------------------------------

     Facility
ID   

Facility Name

  

Base Rent

Commencing

July 19, 2006

  

Percentage of

Master Lease

Commencing

July 19, 2006

37    1224    Health Havens Nursing & Rehab Center      299,933.00    0.5370550%
38    1228    Lafayette Nursing & Rehab Center      2,088,479.00    3.7395951%
39    4611    Kindred Hospital Bay Area St. Petersburg Campus      3,314,459.00
   5.9348142% 40    4612    Kindred Hospital Kansas City      3,725,599.00   
6.6709945% 41    4615    Kindred Hospital Sycamore      3,295,806.00   
5.9014144% 42    4653    Kindred Hospital Tarrant County Ft Worth SW Campus     
2,295,535.00    4.1103461% 43    4654    Kindred Hospital Houston NW Campus     
2,758,205.00    4.9387952% 44    4668    Kindred Hospital Ft. Worth     
1,958,869.00    3.5075177% 45    4674    Kindred Hospital Central Tampa     
4,171,896.00    7.4701264% 46    4807    Kindred Hospital Ontario     
5,509,800.00    9.8657546%                         Total Master Lease # 2    $
55,847,730.00    100.00000%                  